 


 HR 3889 ENR: ONDCP Technical Corrections Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 3889 
 
AN ACT 
To amend the Office of National Drug Control Policy Reauthorization Act of 1998 to make technical corrections. 
 
 
1.Short titleThis Act may be cited as the ONDCP Technical Corrections Act of 2019. 2.Technical corrections (a)Office of National Drug Control Policy Reauthorization Act of 1998 Technical CorrectionsThe Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701 et seq.) is amended— 
(1)by striking National Drug Control Program Agency and inserting National Drug Control Program agency each place it appears; (2)by striking National Drug Control Program Agencies and inserting National Drug Control Program agencies each place it appears; 
(3)in section 702(15), by striking tribal each place it appears and inserting Tribal; (4)in section 703— 
(A)in subsection (a)— (i)in paragraph (4), by striking program, and inserting programs,; and 
(ii)in paragraph (6), by striking High-Intensity and inserting High Intensity; and (B)in subsection (d), by striking chapter each place it appears and inserting title; 
(5)in section 704— (A)in subsection (a)(1)— 
(i)in subparagraph (C)— (I)in clause (i), by striking section 704(c)(4) and inserting subsection (c)(5); and 
(II)in clause (iv), by striking section 704(j) and inserting subsection (j); and (ii)in subparagraph (D)— 
(I)by striking The Director shall determine whether the coordinator position is a noncareer and inserting For purposes of carrying out the previous sentence, the Director shall designate or appoint an; and (II)by striking a career and inserting an; 
(B)in subsection (b)(21)(A)(iii), by striking chapter and inserting title; (C)in subsection (c)— 
(i)in paragraph (2)(A)(ii), by striking fo and inserting of; (ii)in paragraph (3)(E)(ii)— 
(I)in subclause (I), by striking subparagraph (A) and inserting clause (i); and (II)in subclause (II), by striking clause (i) and inserting subclause (I); and  
(iii)in paragraph (5)(B)— (I)by striking The Director shall determine whether the coordinator position is a noncareer and inserting For purposes of carrying out subparagraph (A), the Director shall designate or appoint an; and 
(II)by striking a career and inserting an; (D)in subsection (d)— 
(i)paragraph (8)— (I)in subparagraph (E)— 
(aa)in clause (iii), by moving subclauses (I) through (V) 2 ems to the left so that the left margin of such clause is aligned with the margin of clause (iii);  (bb)by moving clause (iii) 2 ems to the left so that the left margin of such clause is aligned with the margin of subparagraph (E); and 
(cc)by redesignating clause (iii) as subparagraph (F); and (II)in subparagraph (F), as so redesignated— 
(aa)by redesignating subclauses (I) through (V) as clauses (i) through (v), respectively; and (bb)in clause (v), as so redesignated, by striking the period at the end and inserting a semicolon; and 
(ii)in paragraph (9), by striking section 704(f)(5); and inserting subsection (f)(5); and; and (E)in subsection (j)— 
(i)by striking The Director shall determine whether the coordinator position is a noncareer and inserting For purposes of carrying out the previous sentence, the Director shall designate or appoint an; (ii)by striking a career and inserting an; and 
(iii)by inserting section before 706; (6)in section 705— 
(A)in subsection (d)(1), by striking that every and inserting than every; and (B)in subsection (f)— 
(i)in paragraph (1)— (I)in subparagraph (A)(i), by striking the semicolon at the end and inserting ; and; and 
(II)in subparagraph (C)— (aa)by inserting that may impede applicants after barriers; and 
(bb)by striking impediments and all that follows through agencies; and (ii)in paragraph (2), in the heading, by striking drug control and inserting drug control program;  
(7)in section 707(o)(2)(B), by striking 802(33)) and inserting 802(33))); and (8)in section 709— 
(A)in subsection (a)— (i)in the heading, by inserting and continuing before threats; 
(ii)by striking The Director shall determine whether the coordinator position is a noncareer and inserting For purposes of carrying out the previous sentence, the Director shall designate or appoint an; and (iii)by striking a career and inserting an; 
(B)in subsection (d)— (i)in paragraph (3)(F), by striking response of and inserting response to; and 
(ii)in paragraph (4)(B)(iii), by inserting the before plan, where; and (C)in subsection (f)(1), by striking subtitle and inserting subsection. 
(b)Repeal of annual report requirementThe Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 120 Stat. 3502) is amended— (1)by repealing section 203; and 
(2)in section 1(c), in the table of contents, by striking the item relating to section 203. (c)Technical correction to the Substance Abuse Prevention Act of 2018 (1)AmendmentsThe Substance Abuse Prevention Act of 2018 (subtitle K of title VIII of Public Law 115–271) is amended— 
(A)in section 8203— (i)in subsection (a)— 
(I)in the heading, by striking National Narcotics Leadership Act of 1988 and inserting Anti-Drug Abuse Act of 1988; (II)in paragraph (1), by striking the National Narcotics Leadership Act of 1988 and inserting subtitle A of title I of the Anti-Drug Abuse Act of 1988; 
(III)by striking paragraph (3); (IV)by redesignating paragraph (4) as paragraph (3); and 
(V)in paragraph (3)(A), as so redesignated, by striking National Narcotics Leadership Act of 1988 and inserting Anti-Drug Abuse Act of 1988;  (ii)in subsection (b)— 
(I)in the heading, by striking National Narcotics Leadership Act of 1988 and inserting Anti-Drug Abuse Act of 1988;  (II)in the matter preceding paragraph (1), by striking National Narcotics Leadership Act of 1988 and inserting Anti-Drug Abuse Act of 1988; and  
(III)in paragraph (4)(B), by striking in section 1032(b)(1)(A) (21 U.S.C. 1532(b)(1)(A)), by striking clause (iii) and inserting the following and inserting by amending section 1032(b)(3)(D) (21 U.S.C. 1532(b)(3)(D)) to read as follows; and  (iii)in the quoted matter added by subsection (b)(4)(B)— 
(I)in clause (iii), by moving subclauses (I) and (II) 2 ems to the left so that the left margins of such subclauses are aligned with the margin of clause (iii);  (II)by moving clause (iii) 2 ems to the left so that the left margin of such clause is aligned with the margin of subparagraph (B) of subsection (b)(4);  
(III)by redesignating clause (iii) as subparagraph (D); and (IV)in subparagraph (D), as so redesignated— 
(aa)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively; and (bb)in clause (ii), as so redesignated, by striking tears and inserting years; and  
(B)in section 8221— (i)in the quoted matter added by subsection (a), by striking ‘Sec. 706. National drug control strategy.; and 
(ii)in subsection (a), by striking amended to read as follows: and inserting amended— 
(1)by striking subsections (a) and (b); (2)by redesignating subsections (c) and (d) as subsections (h) and (i), respectively; and 
(3)by inserting before subsection (h), as so redesignated, the following:.  (2)Effective dateThe amendments made by this subsection shall take effect as if included in the enactment of the Substance Abuse Prevention Act of 2018 (subtitle K of title VIII of Public Law 115–271). 
(3)Matching requirement revived and restoredSection 1032(b)(1)(A)(iii) of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532(b)(1)(A)) is revived and restored as if the amendment made by section 8203(b)(4) of the Substance Abuse Prevention Act of 2018 (subtitle K of title VIII of Public Law 115–271) had never been enacted.  (d)Additional technical corrections to the Office of National Drug Control Policy Reauthorization Act of 1998Section 706 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701 et seq.) is amended— 
(1)in subsection (c)(1)(N)— (A)in clause (ii), by striking Programs and inserting Program agencies; and 
(B)in clause (iii), by striking Agencies and inserting Program agencies; (2)in subsection (c)(2), in the matter preceding subparagraph (A), by striking paragraph (1) and inserting paragraph (1)(M); 
(3)in subsection (f)— (A)in paragraph (2), by striking office and inserting Office; and 
(B)in paragraph (3)(A)(ii)— (i)in subclause (III), by striking the semicolon at the end and inserting ; and; and 
(ii)in subclause (IV), by striking the semicolon at the end and inserting a period; and (4)in subsection (g)(3), in subparagraph (B), by striking chapter; and inserting title;. 
(e)Administration of grantSection 4 of Public Law 107–82 (21 U.S.C. 1521 note) is amended— (1)in subsection (a)— 
(A)by striking The Director and inserting Beginning in fiscal year 2020, the Director; and  (B)by striking , using amounts authorized to be appropriated by subsection (d),; and  
(2)by amending subsection (d) to read as follows:  (d)Administration of grant (1)DurationWith respect to a grant made under subsection (a) in fiscal year 2020, the term of the grant shall be 4 years.  
(2)DisbursementTo the extent amounts are provided in appropriation Acts for such grant, the Director shall disburse the amount of the grant made under subsection (a) on an annual basis. .  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 